Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 1 of 26




                 UNITED STATES v. CALHOUN
                           5:21-mj-8




              DEFENSE EXHIBIT 1 (en globo)(24pp)
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 2 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: America
 Date:               Monday, January 18, 2021 12:34:33 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: Robert
 Date: Sat, Jan 9, 2021 at 12:03 PM
 Subject: America
 To: <wmcalhoun@gmail.com>


 It's not yours you old fuck!

 I hope you're jail time is spent in reflection on how unAmerican and
 anti-democratic your actions have been. You're a liar and a terrible
 himan being! You don't deserve America! You selfish disgusting gross
 pig of a man!


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000001
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 3 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Disbarment
 Date:               Monday, January 18, 2021 12:41:40 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: clinton
 Date: Sat, Jan 9, 2021 at 8:46 PM
 Subject: Disbarment
 To: <wmcalhoun@gmail.com>


 Given your self-admitted involvement with the capitol insurrection I
 will be seeking your immediate disbarment as you are clearly unfit to
 be an officer of the court.

 Sent from my iPhone


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000002
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 4 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Form Message
 Date:               Monday, January 18, 2021 12:40:04 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: form-processor <no-reply@
 Date: Sat, Jan 9, 2021 at 12:10 PM
 Subject: Form Message
 To: <wmcalhoun@gmail.com>,


 Form Response Notification

 The following form has been submitted from your website -
 https://smex-ctp.trendmicro.com:443/wis/clicktime/v1/query?
 url=http%3a%2f%2fwww.lawyeramericusga.com&umid=ff64dae0-e7b1-461b-9edb-
 8ad61667e880&auth=469cd06ad3e9ba9f754cc426c6eadb204fd4275a-
 fdf74a7d544d83e09a080300860312a249d07c77.
 First Name: Chris
 Last Name: Tinley
 Phone: 3617268164
 Email: cal8oriole@msn.com
 Message: “They learned that today when we stormed the Capitol and took
 it. The word is we’re all coming back armed for war.”

 Fuck off you crazy conspiracy theory peddling seditious old grit!

 Reply to customer


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify


000003
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 5 of 26


 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000004
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 6 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Form Message
 Date:               Monday, January 18, 2021 12:39:50 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: form-processor <no-reply
 Date: Sat, Jan 9, 2021 at 7:45 AM
 Subject: Form Message
 To: <wmcalhoun@gmail.com>,


 Form Response Notification

 The following form has been submitted from your website -
 https://smex-ctp.trendmicro.com:443/wis/clicktime/v1/query?
 url=http%3a%2f%2fwww.lawyeramericusga.com&umid=f2644c4d-71c4-4a75-8dc6-
 15af3f06000b&auth=c23c11972c2c4ab21c2fd0c168c849a17d0dab6f-
 ef657d2ffb0ded21c84e202f7f5325e3a8700452.
 First Name: Honest
 Last Name: Citizen
 Phone: 9123580582
 Email: integrity@yahoo.com
 Message: You are scum of the earth. You’ll rot in hell.

 Reply to customer


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.


000005
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 7 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Form Message
 Date:               Monday, January 18, 2021 12:39:27 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: form-processor <no-reply@multiscreensite.com>
 Date: Sat, Jan 9, 2021 at 3:30 PM
 Subject: Form Message
 To: <wmcalhoun@gmail.com>,


 Form Response Notification

 The following form has been submitted from your website -
 https://smex-ctp.trendmicro.com:443/wis/clicktime/v1/query?
 url=http%3a%2f%2fwww.lawyeramericusga.com&umid=007f6603-8aab-45ce-b4de-
 6a921132e492&auth=bec95bb04d477d63c3696379ef76b1cafb36c819-
 a72bb6450d732d400d7aa3242378f38c5cd0d132.
 First Name: Michael
 Last Name: Hollifield
 Phone: 678-549-7855
 Email: mhollifield@bellsouth.net
 Message: I am waiting to see how many charges are submitted against
 this jackass and joke lawyer McCall Calhoun. I think ten years is good
 for a start.


 Reply to customer


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify


000006
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 8 of 26


 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000007
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 9 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Form Message
 Date:               Monday, January 18, 2021 12:39:04 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: form-processor <no-reply
 Date: Sat, Jan 9, 2021 at 3:44 PM
 Subject: Form Message
 To: <wmcalhoun@gmail.com>,


 Form Response Notification

 The following form has been submitted from your website -
 https://smex-ctp.trendmicro.com:443/wis/clicktime/v1/query?
 url=http%3a%2f%2fwww.lawyeramericusga.com&umid=10c2c0ed-a713-4675-b541-
 9dbd8300182d&auth=600237da04ca3588fcf99e3b26a91c0c93adf396-
 10b78f826f480f309d06df295be10a0c54735209.
 First Name: Mccall
 Last Name: Calhoun
 Phone: 911-911-9111
 Email: tips@fbi.gov
 Message: You will die of old age in prison you treasonous cunt.

 Reply to customer


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.


000008
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 10 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Form Message
 Date:               Monday, January 18, 2021 12:40:34 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: form-processor <no-reply
 Date: Sat, Jan 9, 2021 at 12:17 PM
 Subject: Form Message
 To: <wmcalhoun@gmail.com>,


 Form Response Notification

 The following form has been submitted from your website -
 https://smex-ctp.trendmicro.com:443/wis/clicktime/v1/query?
 url=http%3a%2f%2fwww.lawyeramericusga.com&umid=15c3fe3e-892f-4aec-92d8-
 9e7a4b72f8cb&auth=600237da04ca3588fcf99e3b26a91c0c93adf396-
 640b27439a542d427f12a54973a4ebcc0d8b27c0.
 First Name: Chris
 Last Name: Tinley
 Phone: 3617268164
 Email: cal8oriole@msn.com
 Message: One other thing motherfucker, The proper way to address
 Kamala Harris as Madam Vice President, get used to it you inbred
 dipshit.

 Reply to customer


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the


000009
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 11 of 26


 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000010
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 12 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: HAVE FUN BEING DISBARRED & ARRESTED!
 Date:               Monday, January 18, 2021 12:34:17 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: Frank
 Date: Sat, Jan 9, 2021 at 11:19 AM
 Subject: HAVE FUN BEING DISBARRED & ARRESTED!
 To: wmcalhoun@gmail.com <wmcalhoun@gmail.com>


 You fell for conspiracy theories about the election, and now you are
 going to lose your law license and freedom.

 I hope it was worth it, you gullible dumbass!!!

 ha ha ha ha ha ha ha ha ha!!


 Sent with ProtonMail Secure Email.



 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000011
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 13 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Hi
 Date:               Monday, January 18, 2021 12:33:48 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: <ssuroyal
 Date: Sat, Jan 9, 2021 at 8:18 AM
 Subject: Hi
 To: <wmcalhoun@gmail.com>


 Fuck you


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000012
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 14 of 26


 From:           McCall Calhoun
 To:             Tim Saviello
 Subject:        Fwd: Justia Lawyer Directory | Agent Smith contacted you
 Date:           Monday, January 18, 2021 12:32:52 PM


 William McCall Calhoun

 emails

 ---------- Forwarded message ---------
 From: Agent Smith <contactforms
 Date: Sat, Jan 9, 2021 at 4:03 AM
 Subject: Justia Lawyer Directory | Agent Smith contacted you
 To: "McCall Calhoun Jr" <wmcalhoun@gmail.com>




         Hi McCall Calhoun Jr,

000013
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 15 of 26



         Agent Smith found your profile in the Justia Lawyer Directory and sent you
         the following message:

         You have committed sedition against a joint session of Congress. Your law
         practice is over and you will be disbarred. Practice up on your Blowjob skills,
         McCall, as you will be popular in prison.

         Agent Smith
         Tips@fbi.gov
         4046563300




 -- Increase your profile's visibility with a Premium Featured Placement.
 McCall Calhoun
        The Justia & Legal Information Institute (LII) Lawyer Directories increase
 W. McCall Calhoun, Jr.
        your Lee
 423 South    visibility
                   Streeton the internet with a professional, full-featured attorney
 Americus,    Georgia
        profile. We also 31709
                            offer enhanced client contact forms, as well as premium
 tel. (229) 380-0569
        placements that deliver your profile to potential clients searching for a
 wmcalhoun@gmail.com
        lawyer in your practice area and geographical location.




  Introducing Platinum Placements                               Platinum placements
 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which
  Exclusive   Toporiginate from the
                   Placements,      lawOne
                                  Only   officeAvailable.
                                                of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
                       Learn
 and may contain legally       More Now
                           privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.


                                                               Contact Us | Privacy Policy




000014
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 16 of 26


                                         (888) 587-8421
                                  directorysupport@justia.com


                  This form was sent from your Justia Lawyer Directory profile.

                 Justia | 1380 Pear Ave, Suite 2B, Mountain View, CA 94043




000015
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 17 of 26


 From:              McCall Calhoun
 To:                Tim Saviello
 Subject:           Fwd: Redneck pussy
 Date:              Monday, January 18, 2021 12:40:43 PM




 William McCall Calhoun
 threatening emails

 ---------- Forwarded message ---------
 From: dolphind
 Date: Sat, Jan 9, 2021 at 7:33 PM
 Subject: Redneck pussy
 To: wmcalhoun@gmail.com <wmcalhoun@gmail.com>


 You fucking piece of redneck shit. You will be disbarred motherfucker.
 Enjoy selling cars, faggot! Cocksucking bitch. Be a fucking shame if
 somebody came at you cunt.


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000016
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 18 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: Sedition
 Date:               Monday, January 18, 2021 12:36:40 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: Linda
 Date: Sat, Jan 9, 2021 at 12:18 PM
 Subject: Sedition
 To: <wmcalhoun@gmail.com>


 Fingers crossed you are
 1. Arrested soon
 2. Disbarred
 You are a criminal

 Sent from my iPhone


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000017
            Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 19 of 26


     From:              McCall Calhoun
     To:                Tim Saviello
     Subject:           Fwd: the MAGA attack on the United States Capitol
     Date:              Monday, January 18, 2021 12:42:52 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: McCall Calhoun <wmcalhoun@gmail.com>
 Date: Sat, Jan 9, 2021 at 8:57 PM
 Subject: Re: the MAGA attack on the United States Capitol
 To: JAMES FINKELSTEIN <jnfinkelstein@bellsouth.net>


 You need psychiatric help. Do not contact this office again for any reason.

 Sent from my iPhone

 On Jan 6, 2021, at 8:39 PM, JAMES
 <                             wrote:

 ﻿
 Mr. W. McCall Calhoun Jr.
 423 S Lee Street
 Americus, GA 31709

 wmcalhoun@gmail.com
 (229) 380-0569

 Dear Mr. Calhoun,

     I am writing to inquire if your Facebook posts (see attached) are
 from you, and if so, if you contend that you were in the Capitol
 building in Washington D.C. today as part of a mob to storm the
 Capitol with violence, resulting in the death of at least one human
 being.

     If it was you, I am asking the District Attorney in the
 Southwestern Circuit to forward your information to the United States
 Attorney for the District of Columbia for prosecution for felony
 murder and treason.   If it was not you, then I strongly suggest you
 take action to protect yourself from a criminal prosecution.    If it
 was you, then I would urge you to turn yourself in to the police in
 the District of Columbia.

     Sincerely yours,

    




000018
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 20 of 26


 <HP 2 McCall Calhoun .png>
 <HP McCall Calhoun .png>



 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000019
            Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 21 of 26


 From:           McCall Calhoun
 To:             Tim Saviello
 Subject:        Fwd: turn yourself in to US marshals or the closest FBI field office now
 Date:           Monday, January 18, 2021 12:43:42 PM


  William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: Chris
 Date: Sun, Jan 10, 2021 at 11:30 AM
 Subject: turn yourself in to US marshals or the closest FBI field office now
 To: wmcalhoun@gmail.com <wmcalhoun@gmail.com>



   What you told the Atlanta Journal Constitution don’t mean shit. Not only did you
 admit to taking place in a “hostile takeover of the Capitol building” you documented
 your crime word for word on Facebook.




000020
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 22 of 26




 Sent from Mail for Windows 10




 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




000021
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 23 of 26




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000022
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 24 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd: What the hell?
 Date:               Monday, January 18, 2021 12:33:56 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: SHERI
 Date: Sat, Jan 9, 2021 at 11:08 AM
 Subject: What the hell?
 To: <wmcalhoun@gmail.com>


 I am a member of the ga bar and your behavior demeans all of us. I
 look forward to your disbarment and your facing criminal charges.




 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000023
         Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 25 of 26


 From:               McCall Calhoun
 To:                 Tim Saviello
 Subject:            Fwd:
 Date:               Monday, January 18, 2021 12:41:04 PM




 William McCall Calhoun
 emails

 ---------- Forwarded message ---------
 From: Sam
 Date: Sat, Jan 9, 2021 at 8:40 PM
 Subject:
 To: <wmcalhoun@gmail.com>


 I hope you get disbarred. Maybe if you lose your privilege to
 practice, you will have time you remember what you learned in law
 school. Until then, I hope you spend your last dime defending yourself
 against felony murder charges, as well as sedition, burglary, mail
 theft, assault, etc. I can only imagine how many charges there will
 be. And you will get no consideration for being one of Trump’s
 undereducated dupes. Hurray for you.


 --
 McCall Calhoun

 W. McCall Calhoun, Jr.
 423 South Lee Street
 Americus, Georgia 31709
 tel. (229) 380-0569
 wmcalhoun@gmail.com




 CONFIDENTIALITY NOTICE: This e-mail message and all attachments
 thereto, which originate from the law office of W. McCall Calhoun, Jr.,
 are intended solely for the use of the intended recipient or entity
 and may contain legally privileged and confidential information. If
 the reader of this message is not the intended recipient, you are
 hereby notified that any reading, disclosure, dissemination,
 distribution, copying or other use of this message is strictly
 prohibited. If you have received this message in error, please notify
 us immediately by replying to wmcalhoun@gmail.com or the
 sender of the message and delete this message and all attachments,
 including all copies or backups thereof, from your system. Thank you.




000024
Case 5:21-mj-00008-CHW Document 9-2 Filed 01/21/21 Page 26 of 26
